Yakobowicz v Yakobowicz (2019 NY Slip Op 02748)





Yakobowicz v Yakobowicz


2019 NY Slip Op 02748


Decided on April 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2016-12991
 (Index No. 200420/06)

[*1]Samuel Yakobowicz, appellant,
v Rina Yakobowicz, respondent.


Gassman Baiamonte Gruner, P.C., Garden City, NY (Deborah A. Kelly of counsel),
for appellant.
Wisselman & Associates, Great Neck, NY (Jordan E. Trager of counsel), for respondent.

DECISION & ORDER
In a matrimonial action in which the parties were divorced by a judgment entered April 30, 2014, the plaintiff appeals from an order of the Supreme Court, Nassau County (Hope Schwartz Zimmerman, J.), dated November 2, 2016. The order granted that branch of the defendant's renewed motion which was for an award of interim attorney's fees to the extent of awarding the defendant $25,000 in interim attorney's fees.
ORDERED that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in awarding the defendant interim attorney's fees in the sum of $25,000 so as to enable her to continue to prosecute an enforcement proceeding against the plaintiff (see Domestic Relations Law §§ 237[b]; 238; Carlin v Carlin, 120 AD3d 734, 735; see generally Prichep v Prichep, 52 AD3d 61, 65). Contrary to the plaintiff's contention, this award was only on account of fees related to the defendant's prosecution of the proceeding to enforce the judgment of divorce.
The parties' remaining contentions are without merit.
DILLON, J.P., COHEN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court